DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “determining a third logical channel identifier corresponding to a third logical channel configured to carry a first copy of second data, determining a second association between the third logical channel identifier and a fourth logical channel identifier, wherein the fourth logical channel identifier corresponds to a fourth logical channel configured to carry a second copy of the second data” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method comprising: reserving a first logical channel identifier corresponding to a first logical channel configured to carry a first copy of first data, reserving a first association between the first logical channel identifier and a second logical channel identifier, wherein the second logical channel identifier corresponds to a second logical channel configured to carry a second copy of the first data, determining a third logical channel identifier corresponding to a third logical channel configured to carry a first copy of second 
2.	Regarding claim 13 – An apparatus comprising: a processor that: reserves a first logical channel identifier corresponding to a first logical channel configured to carry a first copy of first data, reserves a first association between the first logical channel identifier and a second logical channel identifier, wherein the second logical channel identifier corresponds to a second logical channel configured to carry a second copy of the first data, determines a third logical channel identifier corresponding to a third logical channel configured to carry a first copy of second data, determines a second association between the third logical channel identifier and a fourth logical channel identifier, wherein the fourth logical channel identifier corresponds to a fourth logical channel configured to carry a second copy of the second data, and prioritizes usage of logical channels corresponding to reserved logical channel identifiers over logical channels corresponding to determined logical channel identifiers.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Babaei et al. (US 2018/0368107 A1) discloses logical channel mapping with packet duplication.
Babaei et al. (US 2018/0368132 A1) discloses packet duplication control.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
3 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465